              Case 1:20-cv-01986-ELR Document 57 Filed 06/10/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 THE NEW GEORGIA PROJECT,
 REAGAN JENNINGS, CANDACE
 WOODALL, and BEVERLY PYNE,                             Civil Action File
                 Plaintiffs,                            No. 1:20-CV-01986-ELR

                          v.
BRAD RAFFENSPERGER, in his official
capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election
Board, et al.,

                 Defendants.


              PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

         Pursuant to Federal Rule of Civil Procedure 65(a), Plaintiffs THE NEW

GEORGIA PROJECT, REAGAN JENNINGS, CANDACE WOODALL, and

BEVERLY PYNE (collectively, “Plaintiffs”), for the reasons set forth herein and in

the memorandum of law filed concurrently with this motion, and as supported by the

materials submitted therewith, respectfully move for an Order preliminarily

enjoining Defendant Georgia Secretary of State BRAD RAFFENSPERGER (the

“Secretary”) and all other Defendants from implementing or enforcing Georgia’s:

(1) standardless process for notifying voters regarding incomplete absentee ballot

applications (“Notification Process”), O.C.G.A. § 21-2-381(b)(4); (2) age restriction

148463244.2
              Case 1:20-cv-01986-ELR Document 57 Filed 06/10/20 Page 2 of 7




on those who are allowed to submit one application to vote by mail for an entire

election cycle (“Absentee Age Restriction”), id. § 21-2-381(a)(1)(G); (3)

requirement that voters pay for postage to submit an absentee ballot (“Absentee

Postage Tax”); (4) rejection of absentee ballots received by 7:00 p.m. on Election

Day (“Receipt Deadline”), id. § 21-2-386(a)(1)(F); and (5) prohibition on third-party

assistance for absentee ballots (“Voter Assistance Ban”), id. § 21-2-385(a).

         A preliminary injunction is warranted here because Plaintiffs are likely to

succeed on the merits of their claims. All five challenged provisions severely burden

the right to vote without justification in violation of the First and Fourteenth

Amendments. Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson v.

Celebrezze, 460 U.S. 780, 789 (1983)). The Absentee Age Restriction also facially

discriminates on the basis of age in violation of the Twenty-Sixth Amendment. U.S.

Const. amend. XXVI, § 1. Additionally, the Receipt Deadline and the Notification

Process fail to provide due process of law. U.S. Const. amend. XIV, § 1. The

Notification Process also results in similarly-situated voters being placed on unequal

terms in violation of the Equal Protection Clause. Bush v. Gore, 531 U.S. 98, 104–

05 (2000). And the Absentee Postage Tax violates the Fourteenth and Twenty-

Fourth Amendments, which prohibit the government from imposing a poll tax.

Harper v. Va. State Bd. of Elect., 383 U.S. 663, 668 (1966); Harman v. Forssenius,


                                          -2-
148463244.2
              Case 1:20-cv-01986-ELR Document 57 Filed 06/10/20 Page 3 of 7




380 U.S. 528, 539 (1965). Finally, the Voter Assistance Ban represents an overbroad

restriction on political speech and political organizing in violation of the First

Amendment, U.S. Const. amend. I, and is preempted by Section 208 of the Voting

Rights Act as a restriction on voters’ freedom of choice, 52 U.S.C.A. § 10508.

         Moreover, Plaintiffs will suffer irreparable injury without an injunction.

Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012); League of Women

Voters of Fla. v. Browning, 863 F. Supp. 2d 1155, 1167 (N.D. Fla. 2012). And the

balance of equities and the public interest favor an injunction. United States v.

Georgia, 892 F. Supp. 2d 1367, 1377 (N.D. Ga. 2012); Democratic Exec. Comm. v.

Lee, 915 F.3d 1312, 1327 (11th Cir. 2019).

          Plaintiffs request that any preliminary injunction issued require the Secretary

and all other Defendants to take all necessary steps, including promulgating any

rules and regulations consistent with this Court’s Order, to: (1) notify all voters of

absentee application deficiencies within three days of receiving the application, or

by the next business day for applications received during the eleven days before the

election; (2) permit voters of all ages to submit a single absentee ballot application

per election cycle to vote by mail ballot in any election during that cycle; (3) provide

voters with prepaid postage on all absentee ballot return envelopes; (4) accept and

count absentee ballots that are postmarked by Election Day and arrive at their


                                            -3-
148463244.2
              Case 1:20-cv-01986-ELR Document 57 Filed 06/10/20 Page 4 of 7




respective county’s office within, at a minimum, five business days after Election

Day;1 and (5) allow voters to designate any third party to assist in the collection and

submission of their absentee ballots.

Dated: June 10, 2020                     Respectfully submitted,

                                         Adam M. Sparks
                                         Halsey G. Knapp, Jr.
                                         Georgia Bar No. 425320
                                         Joyce Gist Lewis
                                         Georgia Bar No. 296261
                                         Adam M. Sparks
                                         Georgia Bar No. 341578
                                         KREVOLIN AND HORST, LLC
                                         One Atlantic Center
                                         1201 W. Peachtree Street, NW, Suite 3250
                                         Atlanta, GA 30309
                                         Telephone: (404) 888-9700
                                         Facsimile: (404) 888-9577
                                         hknapp@khlawfirm.com
                                         jlewis@khlawfirm.com
                                         sparks@khlawfirm.com




1
 The term “postmark” as used herein refers to any type of imprint applied by the
postal service to indicate the location and date the postal service accepts custody of
a piece of mail, including bar codes, circular stamps, or other tracking marks. Where
a ballot does not bear a postmark, it should be presumed to have been mailed on or
before Election Day unless the preponderance of the evidence demonstrates it was
mailed after Election Day

                                          -4-
148463244.2
              Case 1:20-cv-01986-ELR Document 57 Filed 06/10/20 Page 5 of 7




                                         Marc E. Elias*
                                         Amanda R. Callais*
                                         K’Shaani Smith*
                                         PERKINS COIE LLP
                                         700 Thirteenth Street, N.W., Suite 600
                                         Washington, D.C. 20005-3960
                                         Telephone: (202) 654-6200
                                         Facsimile: (202) 654-6211
                                         MElias@perkinscoie.com
                                         ACallais@perkinscoie.com
                                         KShaaniSmith@perkinscoie.com

                                         Kevin J. Hamilton*
                                         Stephanie R. Holstein*
                                         PERKINS COIE LLP
                                         1201 Third Avenue, Suite 4900
                                         Seattle, WA 98101-3099
                                         Telephone: (206) 359-8000
                                         Facsimile: (206) 359-9000
                                         KHamilton@perkinscoie.com
                                         SHolstein@perkinscoie.com

                                         Lilian Timmermann*
                                         PERKINS COIE LLP
                                         1900 Sixteenth Street, Suite 1400
                                         Denver, CO 80202-5222
                                         Telephone: (303) 291-2354
                                         Facsimile: (303) 291-2454
                                         LTimmermann@perkinscoie.com

                                         Counsel for Plaintiffs
                                         *Admitted Pro Hac Vice




                                          -5-
148463244.2
              Case 1:20-cv-01986-ELR Document 57 Filed 06/10/20 Page 6 of 7




                          CERTIFICATE OF COMPLIANCE

         I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of L.R. 5.1, using font type of Times

New Roman and a point size of 14.

Dated: June 10, 2020                            Adam M. Sparks
                                                Counsel for Plaintiffs




                                          -6-
148463244.2
              Case 1:20-cv-01986-ELR Document 57 Filed 06/10/20 Page 7 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 THE NEW GEORGIA PROJECT,
 REAGAN JENNINGS, CANDACE
 WOODALL, and BEVERLY PYNE,                              Civil Action File
                 Plaintiffs,                             No. 1:20-CV-01986-ELR

                          v.
BRAD RAFFENSPERGER, in his official
capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election
Board, et al.
                Defendants.




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 10, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.

Dated: June 10, 2020                            Adam M. Sparks
                                                Counsel for Plaintiffs




                                          -7-
148463244.2
